State of New York
Court of Appeals
                                                          This memorandum is uncorrected and subject to
                                                        revision before publication in the New York Reports.




 No. 47 SSM 7
 Nadege Odena Jacob, &c.,
          Appellant,
       v.
 Franklin Hospital Medical Center,
 et al.,
          Respondents.




 Submitted by Edward D. Tantleff, for appellant.
 Submitted by Daniel S. Ratner, for respondent Franklin Hospital Medical Center.
 Submitted by Tracy Solomon, for respondents Abdul Majeed et al.




 On review of submissions pursuant to section 500.11 of the Rules, order, insofar as
 appealed from, affirmed, with costs. In response to the prima facie showing of entitlement
 to summary judgment by defendants Franklin Hospital Medical Center, Abdul Majeed and
 AM Pulmonary Care, P.C., plaintiff failed to raise a triable issue of fact (see Mazella v
 Beals, 27 NY3d 694 [2016]; Alvarez v Prospect Hosp., 68 NY2d 320, 324-325 [1986]).
 Chief Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia and Wilson concur.


 Decided April 29, 2021